Citation Nr: 1317308	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  12-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of the termination of the Veteran's disability compensation benefits based on fugitive felon status.  

2.  Entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $8,147.33.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from August 1985 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2012 substantive appeal to the Board, he requested to testify at a videoconference hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700 (2012).   The Veteran was scheduled to appear at a hearing in April 2013.  The Veteran submitted a written statement to the RO on the morning of the hearing requesting to reschedule it because he was ill.  The Veteran was not rescheduled for another hearing before the claim was returned to the Board.  The Board finds that the Veteran has demonstrated good cause for being unable to appear at the April 2013 hearing.  See 38 C.F.R. § 20.702(c)(2).  Considerations of due process mandate that the Board not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


